OAO 435                                        Administrative Office of the United States Courts                                             FOR COURT USE ONLY
(Rev. 03/08)
                                                              TRANSCRIPT ORDER                                                               DUE DATE:
Please Read Instructions:
1. NAME                                                                                    2. PHONE NUMBER                                   3. DATE
          Christopher Pineda                                                                                         956-548-2554                      08/20/2019
4. MAILING ADDRESS                                                                         5. CITY                                           6. STATE        7. ZIP CODE
                          600 E. Harrison St., Suite 201                                             Brownsville                                        TX                 78520

8. CASE NUMBER                               9. JUDGE                                                                   DATES OF PROCEEDINGS
                    B-19-cv-138                             Hon. Fernando Rodriguez, Jr.
                                                                                           10. FROM 08/14/19                        11. TO 08/14/19
12. CASE NAME                                                                                                          LOCATION OF PROCEEDINGS
                  Hector Sigifredo Rivera Rosa, et al                                      13. CITY Brownsville                     14. STATE TX
15. ORDER FOR
’ APPEAL                                     ’      CRIMINAL                               ’    CRIMINAL JUSTICE ACT                          ’   BANKRUPTCY
’   NON-APPEAL                               ’
                                             x      CIVIL                                  ’    IN FORMA PAUPERIS                             ’   OTHER (Specify)

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                          DATE(S)                                 PORTION(S)                                     DATE(S)
’   VOIR DIRE                                                                              ’    TESTIMONY (Specify Witness)

’   OPENING STATEMENT (Plaintiff)

’   OPENING STATEMENT (Defendant)

’   CLOSING ARGUMENT (Plaintiff)                                                           ’    PRE-TRIAL PROCEEDING (Spcy)

’   CLOSING ARGUMENT (Defendant)

’   OPINION OF COURT

’   JURY INSTRUCTIONS                                                                      x
                                                                                           ’    OTHER (Specify)

’   SENTENCING                                                                             Conference: Hector Sigifredo Rivera Rosa, et al                08/14/19

’   BAIL HEARING
                                                                                   17. ORDER
                            ORIGINAL                                    ADDITIONAL
 CATEGORY           (Includes Certified Copy to      FIRST COPY                                  NO. OF PAGES ESTIMATE                                    COSTS
                  Clerk for Records of the Court)
                                                                          COPIES
                                                                       NO. OF COPIES
                                                                        1 Copy
  ORDINARY                      ’
                                                                       NO. OF COPIES
    14-Day                      ’
                                                                                                                                                        $106.70
                                                                       NO. OF COPIES
 EXPEDITED                      X                           ’                              22
                                                                       NO. OF COPIES
    DAILY                       ’
                                                                       NO. OF COPIES
    HOURLY                      ’                           ’
 REALTIME                       ’                           ’
                     CERTIFICATION (18. & 19.)
           By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                                      ESTIMATE TOTAL                         $106.70
18. SIGNATURE
                  s/ Christopher Pineda, AUSA                                              ’    EMAIL ONLY REQUIRED
                                                                                           X
                                                                                           ’    EMAIL AND HARD COPY REQUIRED
19. DATE                                                                                   X
           8/20/19                                                                               Christopher.Pineda@usdoj.gov
20. TRANSCRIPT TO BE PREPARED BY                                                           COURT ADDRESS
                                                    Sheila Perales                                                 600 E. Harrison St.
                                                    600 E. Harrison St.                                            Brownsville, TX 78520
                                                    Brownsville, TX 78520
                                                        DATE                 BY
ORDER RECEIVED

DEPOSIT PAID                                                                               DEPOSIT PAID

TRANSCRIPT ORDERED                                                                         TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                        LESS DEPOSIT
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                      TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                                  TOTAL DUE
           DISTRIBUTION:              COURT COPY              TRANSCRIPTION COPY           ORDER RECEIPT             ORDER COPY
This form modified by the Southern District of Texas 4/08.
AO 435
(Rev. 8/06)                                                  INSTRUCTIONS
                                                                GENERAL

Use. Use this form to order transcript of proceedings. Complete a separate order form for each case number for which transcript
is ordered.
Completion. Complete Items 1-20.
Order Copy. Keep a copy for your records.
Mailing or Delivering to the Court. Mail or deliver the original, and two copies to the Clerk of Court.
Deposit Fee. The court will notify you of the amount of the required deposit fee which may be mailed or delivered to the court.
Upon receipt of the deposit, the court will process the order.
Deliver Time. Delivery time is computed from the date of receipt of the deposit fee.
Completion of Order. The court will notify you when the transcript is completed.
Balance Due. If the deposit fee was insufficient to cover all charges, the court will notify you of the balance due which must be
paid prior to receiving the completed order.
                                                             SPECIFIC
Items 1-20. These items should always be completed.
Item 8.        Only one case number may be listed per order.
Item 15.       Place an “X” in each box that applies.
Item 16.       Place an “X” in the box for each portion requested. List specific date(s) of the proceedings for which transcript is
               requested. Be sure that the description is clearly written to facilitate processing. Orders may be placed for as few
               pages of transcript as are needed.
Item. 17.      Categories. Only four (4) categories of transcripts may be ordered. These are:
                        Ordinary. A transcript to be delivered within 30 calendar days after receipt of an order. (Order is
                        considered received upon receipt of the deposit.)
                        14-Day. A transcript to be delivered within 14 calendar days after receipt of an order.
                        Expedited. A transcript to be delivered within seven (7) calendar days after receipt of an order.
                        Daily. A transcript to be delivered following adjournment and prior to the normal opening hour of the
                        court on the following morning whether or not it actually is a court day.
                        Hourly. A transcript of proceedings ordered under unusual circumstances to be delivered within two (2)
                        hours. Not available on digitally recorded hearings.
                      Realtime. A draft, unedited transcript produced by a certified realtime reporter as a byproduct of realtime
                       to be delivered electronically during proceedings or immediately following adjournment.
NOTE: Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order for
expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the ordinary delivery
rate.
               Ordering. Place an “X” in each box that applies. Indicate the number of additional copies ordered.
                        Original. Original typing of the transcript. An original must be ordered and prepared prior to the
                        availability of copies. The original fee is charged only once. The fee for the original includes the free copy
                        for the court.
                        First Copy. First copy of the transcript after the original has been prepared. All parties ordering copies
                        must pay this rate for the first copy ordered.
                        Additional Copies. All other copies of the transcript ordered by the same party.
Item 18.                Sign in this space to certify that you will pay all charges. (This includes the deposit plus any additional
                        charges.)
Item 19.                Enter the date of signing.
Item 20.               Enter the name of the court reporter who took the hearing. If hearing was digitally recorded enter the
                        name of the transcription service you have chosen.
